IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED
FLOYD D. JOHNSON,

             Appellant,

v.                                                   Case No. 5D17-6

DEPARTMENT OF CORRECTIONS
AND STATE OF FLORIDA,

             Appellees.

________________________________/

Decision filed July 21, 2017

Appeal from the Circuit Court
for Volusia County,
Dennis Craig, Judge.

Floyd D. Johnson, Daytona Beach, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Wesley Heidt, Assistant
Attorney General, Daytona Beach, for
Appellee State of Florida.

No Appearance for Appellee Department
of Corrections.


PER CURIAM.


      AFFIRMED.


EDWARDS and EISNAUGLE, JJ., concur.
COHEN, C.J., concurs specially, with opinion.
                                                                       CASE NO. 5D17-6




COHEN, C.J., concurring specially.


       Johnson appeals the Volusia County Circuit Court’s dismissal of his petition for writ

of habeas corpus. In his petition, Johnson attacks the validity of his Seminole County

conviction, arguing that the Seminole County court lacked subject matter jurisdiction over

his case because the amended information was defective. Johnson’s conviction resulted

in his confinement at a correctional facility in Volusia County.

       In general, a petition for habeas corpus must be filed in the circuit court in the

county in which the petitioner is detained. Collins v. State, 859 So. 2d 1244, 1245 (Fla.

5th DCA 2003). However, when a petitioner collaterally attacks the validity of his or her

underlying conviction or sentence, “jurisdiction in habeas proceedings lies with the trial

court that imposed the sentence and rendered the judgment of conviction.” Id.; see also

Batista v. State, 993 So. 2d 93, 95 (Fla. 5th DCA 2008). In addition, Johnson’s claim

should have been brought under Florida Rule of Criminal Procedure 3.850(a)(2)–(3),

which authorizes relief from a judgment or sentence entered without jurisdiction. Rule

3.850(m) limits the discretion of the court to entertain habeas petitions when the petitioner

could have sought relief under rule 3.850. Thus, the trial court properly dismissed

Johnson’s petition because he should have filed a motion for postconviction relief in

Seminole County.




                                             2